
	

114 HR 3603 IH: To grant a Federal charter to the National American Indian Veterans, Incorporated.
U.S. House of Representatives
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3603
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2015
			Mrs. Noem introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To grant a Federal charter to the National American Indian Veterans, Incorporated.
	
	
		1.Recognition as corporation and grant of Federal charter for National American Indian Veterans,
			 Incorporated
 (a)In generalPart B of subtitle II of title 36, United States Code, is amended by inserting after chapter 1503 the following new chapter:
				
					1504National American Indian Veterans, Incorporated
						
							 Sec.
							150401. Organization.
							 150402. Purposes.
							 150403. Membership.
							 150404. Board of directors.
							 150405. Officers.
							 150406. Nondiscrimination.
							 150407. Powers.
							 150408. Exclusive right to name, seals, emblems, and badges.
							 150409. Restrictions.
							 150410. Duty to maintain tax-exempt status.
							 150411. Records and inspection.
							 150412. Service of process.
							 150413. Liability for acts of officers and agents.
							 150414. Failure to comply with requirements.
							 150415. Annual report.
						150401.Organization
 (a)Federal CharterThe National American Indian Veterans, Incorporated, a nonprofit corporation organized in the United States (in this chapter referred to as the corporation), is a federally chartered corporation.
 (b)Independent status of corporationThe corporation is not an agency or instrumentality of the Federal Government. 150402.PurposesThe purposes of the corporation are those stated in its articles of incorporation, constitution, and bylaws, and include a commitment—
 (1)to uphold and defend the Constitution of the United States while respecting the sovereignty of the American Indian, Alaska Native, and Native Hawaiian Nations;
 (2)to unite under one body all American Indian, Alaska Native, and Native Hawaiian veterans who served in the Armed Forces of United States;
 (3)to be an advocate on behalf of all American Indian, Alaska Native, and Native Hawaiian veterans without regard to whether they served during times of peace, conflict, or war;
 (4)to be an advocate for all veterans suffering from service-connected disabilities; (5)to promote social welfare (including educational, economic, social, physical, cultural values, and traditional healing) in the United States by encouraging the growth and development, readjustment, self-respect, self-confidence, contributions, and self-identity of American Indian veterans;
 (6)to serve as an advocate for the needs of American Indian, Alaska Native, and Native Hawaiian veterans, their families, or survivors in their dealings with all Federal and State government agencies;
 (7)to promote, support, and use research, on a nonpartisan basis, pertaining to the relationship between the American Indian, Alaska Native, and Native Hawaiian veterans and American society; and
 (8)to provide technical assistance to all regional areas without veterans committees or organizations and programs by—
 (A)providing outreach service to those tribes in need; and (B)training and educating Tribal Veterans Service Officers for those tribes in need.
								150403.Membership
 (a)In GeneralSubject to subsection (b) and section 150406 of this title, eligibility for membership in the corporation, and the rights and privileges of members, shall be as provided in the constitution and bylaws of the corporation.
 (b)LimitationEligibility for membership in the corporation and the rights and privileges of members shall not be determined by the Federal Government.
 150404.Board of directorsSubject to section 150406 of this title, the board of directors of the corporation, and the responsibilities of the board, shall be as provided in the constitution and bylaws of the corporation and in conformity with the laws under which the corporation is incorporated.
 150405.OfficersSubject to section 150406 of this title, the officers of the corporation, and the election of such officers, shall be as provided in the constitution and bylaws of the corporation and in conformity with the laws of the jurisdiction under which the corporation is incorporated.
 150406.NondiscriminationIn establishing the conditions of membership in the corporation, and in determining the requirements for serving on the board of directors or as an officer of the corporation, the corporation may not discriminate on the basis of race, color, religion, sex, national origin, handicap, or age.
 150407.PowersThe corporation shall have only those powers granted the corporation through its articles of incorporation and its constitution and bylaws, which shall conform to the laws of the jurisdiction under which the corporation is incorporated.
						150408.Exclusive right to name, seals, emblems, and badges
 (a)In generalThe corporation shall have the sole and exclusive right to use the names National American Indian Veterans, Incorporated and National American Indian Veterans, and such seals, emblems, and badges as the corporation may lawfully adopt. (b)ConstructionNothing in this section shall be construed to interfere or conflict with established or vested rights.
							150409.Restrictions
 (a)Stock and dividendsThe corporation shall have no power to issue any shares of stock nor to declare or pay any dividends.
							(b)Distribution of income or assets
 (1)No part of the income or assets of the corporation shall inure to any person who is a member, officer, or director of the corporation or be distributed to any such person during the life of the charter granted by this chapter.
 (2)Nothing in this subsection shall be construed to prevent the payment of reasonable compensation to the officers of the corporation, or reimbursement for actual and necessary expenses, in amounts approved by the board of directors.
 (c)LoansThe corporation shall not make any loan to any officer, director, member, or employee of the corporation.
 (d)No Federal endorsementThe corporation shall not claim congressional approval or Federal Government authority by virtue of the charter granted by this chapter for any of its activities.
 150410.Duty to maintain tax-exempt statusThe corporation shall maintain its status as an organization exempt from taxation as provided in the Internal Revenue Code of 1986.
						150411.Records and inspection
 (a)RecordsThe corporation shall keep— (1)correct and complete books and records of accounts;
 (2)minutes of any proceeding of the corporation involving any of its members, the board of directors, or any committee having authority under the board of directors; and
 (3)at its principal office, a record of the names and addresses of all members having the right to vote.
								(b)Inspection
 (1)All books and records of the corporation may be inspected by any member having the right to vote, or by any agent or attorney of such member, for any proper purpose, at any reasonable time.
 (2)Nothing in this section shall be construed to contravene the laws of the jurisdiction under which the corporation is incorporated or the laws of those jurisdictions within which the corporation carries on its activities in furtherance of its purposes within the United States and its territories.
 150412.Service of processWith respect to service of process, the corporation shall comply with the laws of the jurisdiction under which the corporation is incorporated and those jurisdictions within which the corporation carries on its activities in furtherance of its purposes within the United States and its territories.
 150413.Liability for acts of officers and agentsThe corporation shall be liable for the acts of the officers and agents of the corporation when such individuals act within the scope of their authority.
 150414.Failure to comply with requirementsIf the corporation fails to comply with any of the restrictions or provisions of this chapter, including the requirement under section 150410 of this title to maintain its status as an organization exempt from taxation, the charter granted by this chapter shall expire.
						150415.Annual report
 (a)In generalThe corporation shall report annually to Congress concerning the activities of the corporation during the preceding fiscal year.
 (b)Submittal dateEach annual report under this section shall be submitted at the same time as the report of the audit of the corporation required by section 10101(b) of this title..
 (b)Clerical amendmentThe table of chapters at the beginning of subtitle II of title 36, United States Code, is amended by inserting after the item relating to chapter 1503 the following new item:
				
					1504. National American Indian Veterans, Incorporated150401.
			
